PER CURIAM:
This claim was originally styled solely in the name of Freddie J. Morrison. The evidence revealed that the automobile was titled in the names of both Freddie J. and Barbara J. Morrison. The Court then, upon its own motion, amended the style of the claim to include Barbara J. Morrison as a proper party claimant and to amend the respondent to Department of Highways.
On June 23, 1986, at approximately 4:10 a.m., claimant Freddie Morrison, was operating his 1984 Dodge Caravan on Interstate 64 to 35 miles per hour. The road was being *34resurfaced. As he attempted to exit at Kenova, his automobile struck an overturned sign. As a result, damage was sustained by the vehicle and claimants seek compensation for same in the amount of $215.25.
Claiihant Freddie Morrison testified that he was proceeding east on 1-64 and leaving the Interstate at the Kenova exist. The weather conditions were "kind of misty". He stated that the exit was in disarray. He had travelled the same route on the previous evening. At that time, the barrels, etc. were in place.
William A. Holland, project supervisor in the construction division with respondent, testified that he was familiar with the project on 1-64 in the vicinity of the Kenova exit. Eight miles of the roadway were being replaced and blacktopped. The independent contractor for the respondent on the project was East Kentucky Paving.
This Court has held previously that the respondent cannot be held liability for the negligence, if any, of an independent contractor. See: Paul vs. Department of Highways, 14 Ct.Cl. 479 (1983); Harper vs. Department of Highways, 13 Ct.Cl. 274 (1980); Safeco Insurance Company vs. Department of Highways, 9 Ct.Cl. 28 (1971). Accordingly, the Court disallows this claim.
Claim disallowed.